DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4–7, and 9–13 is/are pending.
Claim(s) 3 and 8 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 2, 4–7, and 9–13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4–7, and 9–13 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Keyser et al. (US 2009/0239128 A1, hereinafter Keyser).
Keyser discloses a separator (400, [0035]) for a fuel cell (500, [0039]), the separator (400) comprising a first separator plate (400") and a second separator plate (40') for an anode (132) or a cathode (Fig. 5, [0040]), the first separator plate (400") and the second separator plate (400') being adjacent to each other for assembly in a fuel cell stack (Fig. 5, [0040]); a first protrusion (408") formed at an edge portion of the first separator plate (400") and protruding 
Keyser does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising a gasket including a base in contact with a surface of a first separator plate, a filling portion inserted into a cavity of a protrusion, and a main protrusion forming protruding in an opposite direction of the filling portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725